Citation Nr: 1543826	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for status post right leg fracture.   

2.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected chronic left ankle sprain with loss of range of motion.

3.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected chronic left ankle sprain with loss of range of motion.

4.  Entitlement to service connection for a left leg disability. 

5.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected status post right leg fracture and chronic left ankle sprain.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

7.  Entitlement to an initial disability rating greater than 10 percent for the left ankle disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1969.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the June 2015 Board hearing presided over by the undersigned Veterans Law Judge.

The Veteran claims that his service-connected status post right leg fracture at least in part precludes employment.  See June 2015 Board hearing transcript; August 2015 Form 21-8940.  Accordingly, the record raises the issue of entitlement to TDIU, and the Board has jurisdiction over this matter, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2012, the RO granted service connection and assigned an initial rating of 10 percent for a left ankle disability.  The Veteran submitted a timely notice of disagreement in January 2013 against the assigned initial rating.  The RO has not yet issued a statement of the case regarding the issue of entitlement to an increased rating for a left ankle disability in response to the Veteran's notice of disagreement; therefore, the Veteran must be issued a statement of the case regarding this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Regarding the issue of an increased rating for status post right leg fracture, the Veteran was last afforded a VA examination in July 2010, in which the examiner stated that there were no residual symptoms of status post right leg fracture.  Since the July 2010 examination, the Veteran has reported that he has swelling and worsening pain in the right leg.  See June 2015 Board hearing transcript at p. 4.  Because the Veteran has not been examined since July 2010 and based on reports of worsening symptoms, the Board finds that a new VA examination is warranted to determine the current nature and severity of the Veteran's right leg disability and as to the impact of the status post right leg fracture on the Veteran's ability to perform tasks in a work-like setting.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Mittleider v. West, 11 Vet. App. 181 (1998).  

Regarding the issues of service connection for the right knee, the left knee, and the left leg:  The Veteran contends that his bilateral knee disability is related to service and was caused or aggravated by the service-connected left ankle disability.  See April 2010 Veteran statement.  The Veteran was last afforded a VA examination in July 2010, and an April 2012 addendum medical opinion followed, in which the examiner stated that the Veteran's bilateral knee disability, diagnosed as bilateral osteoarthritis, was not related to service and was instead related to the aging process as there was no injury pattern.  However, an opinion was not provided as to whether the claimed disabilities are aggravated by the service-connected left ankle sprain.

Regarding the issue of service connection for the low back, the Veteran contends that his low back disability is related to service, to include as secondary to a lower extremity disability.  See April 2010 claim.  The Veteran was last afforded a VA examination in September 2010, in which the examiner opined that the low back disability, diagnosed as degenerative disc disease, is not related to service and was not caused or aggravated by the service-connected status post right leg fracture.  Further, the examiner's rationale that the right proximal fibular fracture healed without residuals and therefore does not contribute to the Veteran's low back disability addresses only the severity of the right leg fracture but does not provide clinical rationale as to whether such disability caused or aggravated the Veteran's low back disability.  For these reasons, the Veteran should be afforded a new VA examination determine the nature and etiology of a low back disability, to include as secondary to a service-connected lower extremity disability.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that his nonservice-connected low back and bilateral knee disabilities and his service-connected right leg disability at least part preclude him from securing and maintaining substantially gainful employment.  See e.g., August 2015 Form 21-8940; see also SSA Disability Report (Veteran reported that "degenerative legs and back, loss of vision left eye, depression" limit his ability to work).  Further, TDIU may depend on the rating assigned for the left ankle disability.  Thus, the matter of entitlement to TDIU is remanded, as intertwined with the service connection issues on appeal, and as intertwined with the matter of entitlement to an increased rating for a left ankle disability, which the Board has remanded for issuance of a statement of the case. 

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses the issue of entitlement to an increased initial rating for the left ankle disability.  Inform the Veteran that he must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2. Contact the Veteran and request that he submit or authorize the release of any outstanding treatment records, VA or non-VA, relevant to the claims on appeal, specifically to include outstanding records from a private treatment provider.  See e.g., July 2009 VA treatment record (noting that Veteran had arthroscopic surgery to the left knee in Orange City).

Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

3. Make attempts to obtain the clinical records pertaining to hospitalization of the Veteran in September 1968, to include from the 2nd Med Bn, APO 96224 and from the 44th Surgical Hospital APO 96224.  See September 1968 Clinical Record Cover Sheet.  All attempts to fulfill this development should be documented in the claims file.    

4. Obtain outstanding relevant VA treatment records, specifically to include all records from 1994 to present from the Orlando, FL VAMC; all records from 2008 to present from the Orange City, FL VAMC; and, relevant outstanding records from any other VAMC.  See SSA Disability Report (reporting dates of treatment for the back).

5. Afterwards, schedule the Veteran for VA examinations to determine (a) the nature and etiology of a right knee disability, a left knee disability, and a low back disability; and, (b) the nature and severity of the status post right leg fracture.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

After completing all necessary testing, to include neurological testing if necessary, the examiner is asked to provide an opinion as to the following:

Regarding the status post right leg fracture: 

(a) Address the current nature, severity, and all symptoms of the status post right leg fracture, to include whether there are any residuals.

In rendering this opinion, attempt to the extent possible to distinguish the effects of the service-connected status post right leg fracture and any nonservice-connected right lower extremity disability.  If it is not possible to distinguish the symptoms, this must be so noted.

(b) Provide information concerning the functional impairment resulting from the status post right leg fracture which may affect his ability to function and perform tasks in a work setting.

      Regarding the left leg other than the left knee:

(a) Address the nature and diagnosis(es) of the Veteran's left leg disability.  Attention is invited to the Veteran's reports of problems with the left thigh and his lay argument that there is muscle damage and possibly nerve damage.  See June 2015 Board hearing transcript at p. 7; April 2010 Veteran statement. 

(b) Regarding any diagnosed left leg disability noted above, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such disability is etiologically related to service. 

      Regarding the right knee and left knee: 

(a) Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) the Veteran's left and/or right knee disability manifested in service or within the first post-service year, or is otherwise etiologically related to service. 

The examiner's attention is invited to the March 1967 service treatment record showing swollen left knee.  

(b) If any diagnosed knee disability is not related to service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such knee disability was caused by the service-connected left ankle disability. 

If any diagnosed knee disability is not related to service and was not caused by left ankle disability, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such knee disability was aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected left ankle disability. 

If aggravation is found, the examiner should address the following medical issues: 

a. the baseline manifestations of such knee disability found prior to aggravation; and 

b.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left ankle disability.   

      Regarding the low back:

(a) Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the diagnosed low back disability has its onset in service or is otherwise etiologically related to service. 

(c) If the low back disability is not related to service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such disability was caused by a lower extremity disability (chronic left ankle sprain and/or status post fracture), to include as a result of a limp due to the right leg or left ankle pain. 
 
If the low back disability is not related to service and was not caused by a lower extremity disability, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such low back disability was aggravated (i.e., permanently worsened) beyond the natural progress by a lower extremity disability, to include as a result of a limp due to the right leg or left ankle pain.

If aggravation is found, the examiner should address the following medical issues: 

c. the baseline manifestations of the low back disability found prior to aggravation; and 

d.  the increased manifestations which, in the examiner's opinion, are proximately due to a lower extremity disability.   

The examiner's attention is invited to the Veteran's reports of continuing symptoms of the bilateral lower extremities and low back since service.  See e.g., June 2015 Board hearing transcript; April 2010  Veteran statement (reporting that he has had mobility problems for forty years).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. Thereafter, adjudicate the claims on appeal, to include TDIU, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board. Note that the matter of entitlement to TDIU is intertwined with the service connection issues on appeal, and is intertwined with the matter of entitlement to an increased rating for a left ankle disability, which the Board has remanded for issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



